                               IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLORADO
                                       Judge Raymond P. Moore

Civil Action No. 16-cv-00671-RM-NRN
Consolidated with Civil Case No. 17-cv-01602-RM-NRN for Settlement Approval

ISABEL VALVERDE;
MARIA SONIA MICOL SIMON; and those similarly situated,

           Plaintiffs,

v.

XCLUSIVE STAFFING, INC., et al.,

      Defendants.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

           This matter is before the Court on the “Memorandum and Status Report in Further

Support of Motion for Preliminary Approval of Proposed Class and Collective Action Settlement

Agreement (ECF Doc. 296)” (the “Renewed Motion”) (ECF No. 303) filed by all Plaintiffs

(“Movants”) except Plaintiff Simon and “Defendants’ Response to Memorandum and Status

Report in Further Support of Motion for Preliminary Approval of Proposed Class and Collective

Action Settlement Agreement [ECF Doc. 303]” (ECF No. 304) which states Defendants agree

the Court should preliminary approve the Parties’1 proposed settlement on a class and collective

action basis (the “Renewed Motion”). The Renewed Motion was filed after the Order of July 15,

2019 (“Order I”) (ECF No. 302) denied without prejudice Movants’2 Motion for Preliminary

Approval of Proposed Class and Collective Action Settlement Agreement (the “Motion”) (ECF

No. 296). In Order I, the Court raised some concerns about the Parties’ proposed settlement and


1
    As used herein, the “Parties” refer to all parties except Plaintiff Simon.
2
    “Movants” refer to all named Plaintiffs except Plaintiff Simon.
directed that such concerns be addressed in any renewed motion. Plaintiff Simon has filed no

response to the Renewed Motion and the time to do so has passed. Based on the Court’s review

of the Renewed Motion, the court record, and applicable law, and being otherwise fully advised,

the Court finds and orders as follows.

       I.        BACKGROUND

       The parties are well versed with the background which precedes this Order, so it will not

be repeated here. Essentially, in Order I the Court found most of the requirements for

preliminary approval were shown, with a few issues that needed to be addressed further or

required modification. The Court examines these issues in turn below.

       II.       ANALYSIS

             A. Class Counsel and Class Administrator

       The parties have now adequately shown that attorneys Alexander Hood and David

Seligman of Towards Justice should be appointed class counsel. Thus, pursuant to Fed. R. Civ.

P. 23(g)(1), the Court appoints them as class counsel.

       The Court did not previously address who should be appointed the class administrator.

Upon review of the record, the Court appoints Optime Administration, LLC as the Class

Administrator.

             B. Whether the Proposed Settlement is “Likely to be Approved” under Rule 23

       Movants did not explicitly address each remaining factor under Fed. R. Civ. P.

23(e)(1)(B), but their advisement concerning how the funds are to be divided, the allocation of

any unclaimed funds, and the proposed modifications to the notices and consent forms shows

that the Court will likely be able to approve the Parties’ proposal. Accordingly, the Court finds

the proposed settlement may be preliminarily approved.



                                                 2
           C. Conditional FLSA Collective Action Certification

       The Court previously conditionally certified an opt-in collective action on a nationwide

basis as to the $3.00 deduction policy and on a Colorado class basis for the $30-minute meal

deduction policy. (ECF No. 248 (the “FLSA Order”).) In light of Renewed Motion and the

parties’ proposed Colorado settlement, the FLSA Order is hereby STAYED until further of the

Court. In addition, for the reasons stated in Order I and the FLSA Order, the Court finds

Movants have shown that conditional certification of the following opt-in collective action for

purposes of the Colorado settlement is warranted:

       ALL CURRENT AND FORMER HOURLY EMPLOYEES OF XCLUSIVE
       STAFFING, INC., XCLUSIVE STAFFING OF COLORADO, LLC, OR ANY
       OF THEIR AFFILIATES, WHO WORKED AT ONE OF THEIR CLIENTS’
       COLORADO LOCATIONS (EXCEPT SKY RIDGE MEDICAL CENTER
       HCA-HEALTHONE LLC) AND WERE EMPLOYED ON OR AFTER MARCH
       22, 2013 AND UP TO AND INCLUDING FEBRUARY 3, 2019.

Thus, these collective action members shall be given notice and an opportunity to opt-in.

           D. FLSA and the Proposed Settlement

       The Court raised concerns about the proposed settlement under the FLSA because if a

member does nothing (i.e., fails to opt-in), he gets nothing but waives everything. The revised

proposed notices and consent forms address this issue, advising those who do not opt-in that they

retain any right under the FLSA.

           E. The Revised Proposed Notices and Forms

       Movants submit proposed notices and forms which contain modifications in addition to

those previously made by the Court. Upon review, the Court approves the proposed notices and

forms subject to the additional modifications made by the Court. (See attached.)




                                                3
              F. Other Matters

       As a final matter, in Order I the Court raised an issue concerning the non-Colorado

employees who have not received notice of this action due to the stay of the FLSA Order. The

statute of limitations is tolled as to such employees and will continued to be tolled until further of

the Court. Thus, the Court finds that no further action needs to be taken at this time.

       III.      CONCLUSION

       Based on the foregoing, it is ORDERED

       (1)       That the Renewed Motion (ECF No. 303) is GRANTED as stated herein and the

                 proposed settlement is preliminarily approved;

       (2)       That, for settlement purposes only, the Court certifies the following classes:

                 The Fed. R. Civ. P. 23 Class:

                 ALL CURRENT AND FORMER HOURLY EMPLOYEES OF
                 XCLUSIVE STAFFING, INC., XCLUSIVE STAFFING OF
                 COLORADO, LLC, OR ANY OF THEIR AFFILIATES, WHO
                 WORKED AT ONE OF THEIR CLIENTS’ COLORADO LOCATIONS
                 (EXCEPT SKY RIDGE MEDICAL CENTER HCA-HEALTHONE LLC)
                 AND WERE EMPLOYED ON OR AFTER MARCH 22, 2013 AND UP
                 TO AND INCLUDING FEBRUARY 3, 2019.

                 The $3 Deduction Subclass:

                 ALL CURRENT AND FORMER HOURLY EMPLOYEES OF
                 XCLUSIVE STAFFING, INC., XCLUSIVE STAFFING OF
                 COLORADO, LLC, OR ANY OF THEIR AFFILIATES, WHO
                 WORKED AT ONE OF THEIR CLIENTS’ COLORADO LOCATIONS
                 (EXCEPT SKY RIDGE MEDICAL CENTER HCA-HEALTHONE LLC)
                 AND WERE EMPLOYED ON OR AFTER MARCH 22, 2013 AND UP
                 TO AND INCLUDING JULY 1, 2016;

       (3)       That, for settlement purposes only, the Court conditional certifies the
                 following opt-in collective action members pursuant to 29 U.S.C.
                 § 216(b):




                                                   4
      ALL CURRENT AND FORMER HOURLY EMPLOYEES OF
      XCLUSIVE STAFFING, INC., XCLUSIVE STAFFING OF
      COLORADO, LLC, OR ANY OF THEIR AFFILIATES, WHO
      WORKED AT ONE OF THEIR CLIENTS’ COLORADO LOCATIONS
      (EXCEPT SKY RIDGE MEDICAL CENTER HCA-HEALTHONE LLC)
      AND WERE EMPLOYED ON OR AFTER MARCH 22, 2013 AND UP
      TO AND INCLUDING FEBRUARY 3, 2019;

(4)   That Plaintiffs Isabel Valverde, Jose Trejo, Marisol Trejo, Vilma de Jesus

      Alvarenga Carranza Obdulia Julie Cortez are approved as class representatives;

(5)   That Movants’ counsel, Alexander Hood and David Seligman, are approved as

      class counsel;

(6)   That Optime Administration, LLC is approved as the Class Administrator;

(7)   That the proposed notices, claim form, and opt-out form (ECF Nos. 303-1 to 303-

      4), as further modified by the Court, are approved;

(8)   That the proposed manner and method of notice is approved, i.e., notice by mail,

      delivery with pay checks to current employees, text message, and publication as

      described in the Motion (ECF No. 296);

(9)   With respect to notice by text message, the Court hereby orders that all parties

      proceed as follows. An initial text will be sent by the Class Administrator in

      English and Spanish to every class member for whom Defendants can provide a

      phone number stating as follows:

      You may be a member of a class of individuals certified by a court to
      receive wages in a settlement regarding work you did for Xclusive
      Staffing. Go here to read about your rights: [INSERT URL];




                                         5
(10)     If there are any responses to the text message via a text message response from a

         class member, the Court authorizes the Class Administrator to manually send

         from an individual mobile phone a single reply in the same language, English or

         Spanish, as the response with the following language:

         Thank you for the response. Please call or email the Class Administrator
         with any questions at [INSERT TOLL FREE NUMBER] or [INSERT
         EMAIL];

(11)     That the following schedule for the claims process, final approval, and

         disbursement of settlement funds shall apply:

 Event                                        Deadline/Due Date

 Names and contact information                Within 14 days of preliminary approval
 provided to Class Administrator by
 Defendants

 Notice distributed by mail and text          Within 35 days of preliminary approval

 Notice, claim form, and opt-out form         Next regular pay day after mailed
 distributed by Defendants with pay           notice
 checks to current employees

 Notice published                             Within 35 days of preliminary approval

 Deadline for any objections or claims        126 days after preliminary approval
 to be submitted to the Class
 Administrator (a claim or objection
 will be considered submitted if it is
 postmarked or received by this date)

 Motion for final approval and                Within 147 days of preliminary
 dismissal filed with the court               approval

 Plaintiffs’ counsel submits their            21 days prior to the final approval and
 petition for fees and costs                  fairness hearing

 Class Administrator provides                 21 days prior to the final approval and
 calculations of payments to all class        fairness hearing
 members and reports to parties’
 counsel

                                          6
 Final approval and fairness hearing          May 26, 2019 at 9:00 a.m.

 Effective date                               As defined in paragraph 43 of the
                                              parties’ settlement agreement (ECF No.
                                              296-1)

 Distribution of settlement funds to          Within 42 days of the Effective Date
 class by Class Administrator




(12)   That the FLSA Order (ECF No. 248) is STAYED until further order of the Court;

(13)   That the statute of limitations as to the conditionally certified collective action

       members remains TOLLED until further order of the Court;

(14)   That the Unopposed Motion for Status Conference (ECF No. 305) is DENIED AS

       MOOT; and

(15)   That, within ten (10) days of the distribution of the notice, claim form, and opt-

       out form by Defendants with pay checks to current employees, Movants shall file

       a copy of these documents with the court; and

(16)   That, within ten (10) days of the publication of the notice, Movants shall file a

       copy of the publication with the court.

DATED this 18th day of November, 2019.

                                                BY THE COURT:



                                                ____________________________________
                                                RAYMOND P. MOORE
                                                United States District Judge




                                          7
